Citation Nr: 0506645	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for degenerative joint 
disease, cervical spine.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease with stenosis, lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 until March 
1984 and again from June 1984 until March 1989.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from June 2002 and June 2003 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

It is observed that the veteran's service connection claims 
were all initially denied in a July 2000 rating decision.  
The veteran did not express disagreement with that 
determination.  Rather, in December 2001, he sought to reopen 
his claims anew.  However, because of the change in the law 
regarding the VCAA, the issues of entitlement to service 
connection for hearing loss, degenerative joint disease of 
the cervical spine and a sleep disorder were reconsidered de 
novo in June 2002.  When the claims were denied, the veteran 
timely filed a notice of disagreement in July 2002 and 
perfected his appeal with the submission of a VA Form 9 in 
November 2002.  For these reasons, the service connection 
claims are properly considered on the merits, without a need 
for new and material evidence analysis.  


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran has 
hearing loss disability for VA purposes. 

2.  The competent evidence does not establish that the 
veteran's currently diagnosed 
degenerative disc disease, cervical spine, is causally 
related to active service.

3.  The competent evidence does not show that the veteran has 
a currently diagnosed sleep disorder.

4.  The veteran's hypertension is characterized by blood 
pressure readings ranging from 66-98, diastolic, and from 
120-160, systolic.  

5.  The veteran's degenerative joint disease with stenosis, 
lumbar spine, is manifested by complaints of pain and 
stiffness, productive of no more than severe limitation of 
motion.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).

2.  Degenerative joint disease, cervical spine, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

3.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  The schedular criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7101 (2004).

5.  The schedular criteria for an evaluation of 40 percent 
for degenerative joint disease with stenosis, lumbar spine, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code 5295-5292 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in January 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  That correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  As such, the Board finds that VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159, has been satisfied here.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, notice preceded the initial denial of the veteran's 
claims.  Thus, there is no defect as to the timing of notice 
under Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post service treatment and examination.  
Additionally, lay statements from the veteran's friends and 
relatives are associated with the claims folder.  Finally, 
the veteran's statements in support of his claim, including a 
transcript of a July 2004 hearing before the undersigned, are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and notes that he has also 
claimed medical treatment from 1991 to 1993 through his 
employer, G. T. E.  However, at his hearing in July 2004, the 
veteran stated that he made efforts to procure such documents 
and was unsuccessful.  Moreover, the VA attempted to obtain 
outstanding records from G. T. E., and also from private 
physician A. R., M.D.  When no records were retrieved, the RO 
sent to the veteran a letter in February 2003 detailing their 
efforts as well as the negative result.  The communication 
informed the veteran that one more request would be made, and 
then the onus would fall on him to obtain such records.  
Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claims.  
It is not felt that additional efforts are required under the 
VCAA.  Indeed, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is further noted that per the veteran's correspondence in 
December 2001, he has requested a VA audiological examination 
to evaluate his hearing loss.  The law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, the evidence does not show any in-service hearing loss 
or any current treatment or complaints.  Under these 
circumstances, the Board concludes that an examination is not 
necessary in order to satisfy VA's duty to assist in the 
development of the claim.

In sum, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).



Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Specific considerations- disabilities of the spine

Relevant Code sections in effect at the start of claims 
period in November 2001:

Diagnostic Code 5292, (limitation of lumbar motion):  a 10 
percent disability rating is warranted for slight limitation 
of motion; a 20 percent evaluation is assigned where the 
evidence demonstrates moderate limitation of motion; finally, 
a 40 percent rating is for application where there is severe 
limitation of lumbar motion.  

Diagnostic Code 5293 (intervertebral disc syndrome): a 10 
percent evaluation is warranted for mild impairment; a 20 
percent evaluation is warranted for moderate impairment, with 
recurring attacks; a 40 percent evaluation is for application 
in the case of severe recurring attacks, with intermittent 
relief; and, a 60 percent evaluation is warranted for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief. 

Diagnostic Code 5295 (lumbosacral strain); a noncompensable 
rating is for application where there are slight subjective 
symptoms only; a 10 percent rating applies where there is 
characteristic pain on motion; a 20 percent rating is 
warranted where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; and, a 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Revisions effective September 23, 2002:

Diagnostic Code 5293 (intervertebral disc syndrome): to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Incapacitating episodes component: a 10 
percent disability evaluation is 
warranted where the evidence shows 
incapacitating episodes having a total 
duration of at least 1 week but less than 
2 weeks during the past 12 months; a 20 
percent rating applies where there are 
incapacitating episodes having a total 
duration of at least 2 weeks, but less 
than 4 weeks during the past 12 months; a 
40 percent rating is warranted for 
incapacitating episodes having a total 
duration of at least 4 weeks but less 
than 6 weeks during the last 12 months; 
finally, a 60 percent disability rating 
is warranted where the evidence reveals 
incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  



Revisions effective September 26, 2003:

Diagnostic Codes 5235-5343 (General Rating Formula for 
Diseases and Injuries of the Spine): 

A 10 percent evaluation applies where the evidence shows 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted where the evidence shows 
forward flexion of the thoraolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating applies where the evidence demonstrates 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation applies where there is unfavorable 
ankylosis of the entire spine.

Diagnostic Code 5243 (intervertebral disc syndrome): rate 
either on the basis of incapacitating episodes (as set forth 
in Diagnostic Code 5293, effective September 23, 2002) or 
under the general rating formula for the spine detailed 
immediately above, whichever is higher.  


I.  Service connection- hearing loss

Factual background 

The veteran's initial enlistment examination in October 1979 
showed no findings of impaired hearing.  At that time, 
audiological evaluation showed the veteran's pure tone 
thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
5
5
0
0
20

Additional service records for the veteran's first tour of 
duty do not reflect any complaints of, or treatment for, 
hearing loss.

Regarding his second tour of duty, the veteran's ears were 
normal upon physical examination in May 1985.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
10
10
0
5
10

The veteran denied any ear problems in a report of medical 
history dated in May 1985.  

In-service examination in October 1986 again revealed normal 
findings and no ear complaints were raised.  The veteran's 
puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
0
LEFT
5
0
0
15
15


An in-service audiogram performed in October 1987 revealed 
the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
0
LEFT
5
0
0
5
0


Another in-service audiogram performed in November 1988 
revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
5
LEFT
5
5
0
20
10


Following service, the record reveals no treatment for 
hearing loss.

Recently, in July 2004, the veteran offered testimony at a 
personal hearing before the undersigned.  The veteran 
explained that, in service, he worked around radio repair 
equipment.  He stated that he was constantly exposed to a 
high-pitched whistling sound emitting from radios.  The 
veteran stated that he presently had trouble hearing people 
and tried to read lips.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
impaired hearing "disability" for the purposes of applying 
the laws administered by VA.  That Code section states that 
hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (HZ) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Here, the competent evidence does not establish impaired 
hearing "disability" for VA purposes.  In a case such as 
this one, where the law and not the evidence is dispositive, 
the claim of service connection for hearing loss disability 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



II.  Service connection-degenerative joint disease, cervical 
spine

Factual background

Service medical records for the veteran's first tour of duty 
fail to indicate any complaints or treatment regarding the 
cervical spine.  His October 1979 enlistment examination was 
normal.

When the veteran re-enlisted, physical examination in May 
1985 was normal.  An October 1986 evaluation was similarly 
normal.  

A December 1986 in-service record does reveal complaints of a 
stiff neck times several days.  The veteran indicated that 
his neck pain was worsening.  Objectively, there was 
tenderness and pain over the trapezius region.  Trapezius 
strain was diagnosed.  

The veteran's discharge examination in January 1989 showed no 
findings of a cervical spine abnormality.  Moreover, while 
low back pain was noted in a January 1989 report of medical 
history, the veteran did not indicate any upper back or neck 
problems.  

Following service, a February 1999 treatment report from 
Trinity Hospital showed paraspinal muscle spasm and decreased 
range of cervical spine motion.  

The veteran was examined by VA in May 1999.  He complained of 
chronic low back pain that radiated to his neck.  Physical 
examination showed a cervical spine that appeared to be 
normal.  Range of motion was as follows: forward flexion from 
0 to 30 degrees; extension backward from 0 to 20 degrees; 
lateral flexion from 0 to 20 degrees bilaterally; and 
rotation from 0 to 30 degrees bilaterally.  Neurological 
findings were normal.  The diagnosis was cervical spine pain 
as likely as not related to degenerative disc disease evident 
on x-ray.  Such change was found at C6-7.  Such abnormality 
was found to be minor.  

An October 2000 VA clinical report revealed that the veteran 
had full range of motion with respect to the cervical spine.  

The veteran was again examined by VA in March 2002.  At that 
time, he complained of cervical neck pain.  He commented that 
his neck was stiff, weak, painful and had decreased 
flexibility.  He had experienced such problems since service.  
He denied use of any neck braces.  

Objectively the veteran had the following range of motion 
findings: forward flexion from 0 to 40 degrees; extension 
from 0 to 10 degrees; lateral bending, right, from 0 to 15 
degrees; lateral bending left, from 0 to 30 degrees; and, 
rotation, 40 degrees bilaterally.  

Cervical spine films showed no significant change from 
earlier films dated in 1999, showing mild degenerative 
changes.

The diagnosis in March 2002 was cervical neck pain, likely 
due to degenerative changes.  

In a letter dated in January 2003, the veteran's wife 
attested to his neck pain.  She added that, when shopping, 
the veteran had to stop and rest after 15 minutes in part due 
to pain in his neck.

A November 2003 letter written by A. C., a co-worker of the 
veteran, attesting to his neck pain.  She stated that he 
sought treatment through their company G. T. E.

A February 2004 VA outpatient treatment report noted full 
range of motion of the neck, without tenderness.

At his July 2004 hearing, the veteran stated that, while 
doing sit-ups in service, he landed on a pointy rock.  When 
he made contact with the rock, he stood up quickly, twisting 
his neck.  He stated that he was treated with aspirin and, on 
one occasion, a massage.  

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a cervical spine disability 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record indicates a 
diagnosis of cervical spine pain as likely as not due to 
degenerative disc disease, C6-7.  Minor degenerative changes 
were established by x-ray evidence.  Therefore, there is no 
doubt as to the existence of a current disability.  However, 
as will be discussed below, the evidence of record fails to 
establish the remaining elements of a service connection 
claim.

As discussed above, the service medical records do show a 
complaint of a stiff neck in December 1986.  However, there 
was no follow-up treatment for neck pain and the remainder of 
the service medical records are silent as to any neck 
problems and no abnormalities were noted at his separation 
examination in January 1989.  Thus, it must be concluded that 
the December 1986 notation of a stiff neck merely represented 
an acute and transitory condition, and does not demonstrate 
the presence of a chronic cervical spine disability in 
service.  Indeed, a chronic neck disability was not 
demonstrated until 1999, more than 9 years after separation 
from service.  In the absence of demonstration of continuity 
of symptomatology since service, this is too remote from 
service to be reasonably related to service.  

In addition to the evidence not showing that a cervical spine 
disability was not present in service, the evidence also 
lacks a competent opinion linking his chronic current neck 
disability, arthritis, to service.  Further, VA examiners 
have attributed his neck pain to degenerative changes and not 
this service-connected low back disability or to any incident 
in service.  It is acknowledged that the veteran and his wife 
have contended that his present cervical spine problems 
relate to service.  However, they have not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
their lay opinions do not constitute competent medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to demonstrate 
that a cervical spine disability was incurred in service.  
Moreover, no competent medical opinion of record finds 
otherwise.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  Service connection- sleep disorder

Factual background

During the veteran's first tour of duty, an October 1983 
record shows complaints of fatigue, with increased tiredness 
and sleepiness times 2 years.  He also had symptoms of 
depression.  The impression was fatigue.  However, there was 
no diagnosis of a sleep disorder.  

The service medical records associated with the veteran's 
second tour of duty from June 194 to March 1989 do not show 
any evidence of sleep problems.  Physical examinations were 
normal and the veteran denied sleep trouble on reports of 
medical history dated in May 1985, October 1986, and January 
1989.
 
Following service, there is no evidence of treatment for a 
sleeping disorder.  The veteran stated at his July 2004 
hearing before the undersigned that he had never sought post-
service treatment for sleep problems.  (July 2004 hearing 
transcript, at pages 12 - 14.)

Analysis

Again, the first element of a service connection claim is 
that of a current disability.  Pond v. West, 7 Vet. App. at 
341, 346.  Here, however, there is no evidence to establish 
any current sleep disorder.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In conclusion, because the evidence fails to demonstrate a 
current sleep disorder, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection must 
fail.  



IV.  Increased rating- hypertension

Factual background

Private treatment records dated from 1998 through 1999 reveal 
blood pressure readings ranging from 74 to 98 for diastolic 
pressure.  Such records show the veteran's systolic blood 
pressure as ranging from 120 to 160 over the same period of 
time.  It was noted that the veteran was taking medication to 
control his blood pressure.

VA records show that the veteran's blood pressure was 130/66 
in April 2001.

VA records show that the veteran's blood pressure was 138/78 
in November 2001.

Upon VA examination in March 2002, the veteran's blood 
pressure was 158/73 sitting, 144/87 lying and 148/82 
standing.  

A March 2002 outpatient treatment report noted a blood 
pressure of 142/82, with a second reading of 150/94.

An April 2002 VA nursing note indicates a blood pressure of 
134/82, right arm and 128/66, left arm.  The veteran was 
instructed to continue his current medications.  

In July 2002, the veteran's blood pressure was 134/73.

A January 2003 letter from the veteran's wife indicated that 
his blood pressure got very high.  

A January 2003 VA record shows a blood pressure reading of 
145/86.  A second reading was 150/92.

In a February 2003 VA clinical record, the veteran's blood 
pressure was 130/92 in the right arm and 130/90 in the left 
arm.  

Analysis

The veteran is presently assigned a noncompensable rating for 
hypertension pursuant to Diagnostic Code 7101.  Under that 
Code section, a 10 percent disability evaluation applies 
where the evidence shows that diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  

Here, the medical evidence does not show any instances in 
which the veteran's diastolic pressure was 100 or greater.  
Moreover, there was only one instance of systolic pressure 
reaching 160, in July 1998.  Finally, while it appears the 
veteran takes blood pressure medication regularly, he is not 
entitled to the minimum 10 percent rating under Diagnostic 
Code 7101 because his diastolic pressure is consistently 
lower than 100.   

For the foregoing reasons, then, a compensable rating under 
Diagnostic Code 7101 for the veteran's service-connected 
hypertension is not permissible.  Moreover, there are no 
appropriate alternate Code sections to consider.  

In sum, the evidence overwhelmingly reveals that the 
veteran's disability picture with respect to his hypertension 
is accurately reflected by his current noncompensable rating.  
There is no basis for a higher disability evaluation at this 
time.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
hypertension has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, an 
extra-schedular evaluation is not warranted under 38 C.F.R. § 
3.321(b)(1) (2004).

V.  Increased rating- lumbar spine 

Factual background

A March 2002 VA outpatient treatment report showed treatment 
for lumbar back pain.  The veteran had a normal gait and 
normal sensory findings.  

The veteran was examined by VA in March 2002.  He complained 
of increasing pain and stiffness in his lower back, with 
decreased flexibility.  He never used any specific braces and 
had not had any bowel or bladder dysfunction.  

Functionally, the veteran stated that he was unable to walk 
very far and also had trouble sitting for prolonged periods.  
Certain movements caused some pain to radiate down the backs 
of his legs.  

Objectively, range of motion of the lumbar spine was as 
follows:  flexion from 0 to 45 degrees; extension from 0 to 
10 degrees; right lateral flexion to 20 degrees; left lateral 
flexion to 30 degrees; right rotation to 30 degrees; and left 
rotation to 30 degrees.  He also had some paraspinal muscle 
stiffness around the lumbosacral region.  The veteran had 
good strength in the lower extremities.  He had normal 
sensation to light touch distally.  Deep tendon reflexes were 
2+ symmetrically in his knees and ankles.

It was noted that past MRIs of the spine showed moderate 
central stenosis at L4, L5 and S1.  Spine films taken in 
conjunction with the March 2002 examination showed no 
significant change.  Following the evaluation, the impression 
was low back pain, likely secondary to central stenosis.

Private medical records from Acute Care dated in March 2002 
reflect complaints of spinal tenderness.  

A July 2002 VA clinical record indicated guarded range of 
motion in all directions.  Deep tendon reflexes at the knees 
and ankles were very sluggish.  Additionally, there was 
increased pain with straight leg raise.  

A January 2003 letter written by the veteran's wife indicated 
that the veteran had chronic back pain, radiating to his 
legs.  She remarked that he complained of numbness and 
burning in his legs.  She stated that when shopping, he had 
to rest after 15 minutes due to his musculoskeletal pain.  
Additionally, the veteran would fall at times due to his back 
disability.  

Additional letters dated throughout 2003 further attest to 
the veteran's back pain.  One such communication, written in 
January 2003 by D. B. stated that the veteran's pain 
exacerbated with walking.  Walking on concrete was especially 
troublesome. 

Also in January 2003, a VA clinical record noted that the 
veteran was offered the option of undergoing a decompressive 
lumbar laminectomy.  He declined at that time, as he could 
not afford to miss work.  He indicated that his wife was 
being treated for cancer and that he had to work while she 
was unable to.  Objectively, the January 2003 treatment 
report revealed guarded range of motion with flexion.  
Additionally, straight leg raise was negative but there was 
increased muscular pain at 20 degrees.  There was also mild 
generalized paralumbar tenderness, without definite trigger 
point tenderness.  The assessment was chronic low back pain/ 
spinal stenosis.

The veteran was again examined by VA in April 2003.  He 
complained of increasing pain, stiffness and decreased 
flexibility in the low back.  He also had pain radiating down 
his legs, with associated numbness.  He described the pain as 
aching and sharp-shooting.  Normally, he rated his pain as a 
7 out of 10.  During flare-ups, which occurred twice weekly, 
his pain level would rise to a 9/10.  The flare-ups typically 
occurred at night.  They usually developed after sitting 
still for too long or after walking too far.  The veteran 
took hydrocodone and Naprosyn for his pain.  He denied using 
a walker, cane, crutch or brace.  He could walk about 200 
yards and then had to sit down.  He denied any unsteadiness 
or falls.  The veteran stated that he was unemployed and had 
not been working for over 2 years, secondary to not being 
able to find a job.  

Upon physical examination, range of motion of the lumbar 
spine was as follows:  flexion from 0 to 60 degrees, with 
pain beginning at 40 degrees; extension from 0 to 10 degrees, 
with pain throughout; right lateral flexion to 15 degrees 
with shooting pain down his right leg; and left lateral 
flexion to 15 degrees with shooting pain down his left leg.  
There was paraspinal muscle tenderness in the lumbar spine.  
There was normal sensation to light touch in both legs.  Deep 
tendon reflexes were 3+ in the knees and ankles bilaterally.  
He had a negative straight leg raise bilaterally.  X-rays 
showed normal vertebral height, alignment and disc space 
height.  There was no significant interval change.  

Following the evaluation, the impression was lumbar 
degenerative arthritis with stenosis with increasing pain.  
It was noted that the veteran had incapacitating episodes 
approximately twice weekly.  During such episodes his pain 
reached a 9 out of 10 and required him to lie down.  He was 
unable to do almost anything during such periods.  The 
veteran had no apparent neurological manifestations other 
than numbness and radicular pain that he experienced.  There 
was no motor or sensory dysfunction.  

The veteran was most recently examined by VA in December 
2003.  He reported that his back pain was constant.  He was 
unable to work and had been fired from two previous jobs due 
to his inability to stand on his feet for long periods of 
time.  He also noted several flare-ups per week that radiated 
down both legs.  During such flare-ups his pain was a 9 out 
of 10 and he would have numbness and tingling in the legs.  
The flare-ups usually occurred at night.  Also at night, he 
experienced neurogenic claudication, where his legs would 
cramp.  Getting up and walking provided relief.  He denied 
the use of assistive devices for walking.  He could walk 
about 100 to 200 yards before needing to rest due to pain.  

Objectively, the veteran could only flex his lumbar spine 
from 0 to 10 degrees without pain.  There was pain with 
flexion from 10 to 40 degrees.  He could extend from 0 to 5 
degrees, with pain.  He could flex his hips from 0 to 70 
degrees on the right side, with pain, and from 0 to 80 
degrees on the left side, with pain.  Straight leg raise was 
positive, with pain starting at 10 degrees and he was only 
able to go to 20 degrees bilaterally.  There was lateral 
paraspinal muscle tenderness on palpation.  He was nontender 
on his spinous processes.  The veteran had 5/5 quadriceps 
strength and normal deep tendon reflexes.  He had normal 
sensation to light touch and pinprick of the lower 
extremities.  However, there was a generalized numbness to 
both lower extremities.  

A January 2004 VA clinical record showed lumbar range of 
motion to be decreased.  Specifically, flexion was from 75-80 
degrees.  Moreover, although straight leg raise was negative, 
there was increased lumbar muscular pain at 15-20 degrees.  
There was generalized paralumbar tenderness.  His gait was 
normal.  The veteran rated his pain as a 6 on a 10 scale.  

In July 2004, the veteran gave testimony before the 
undersigned.  At that time, the veteran stated that his low 
back pain had increased in severity, causing him more 
difficulty walking.  He indicated that after walking 200 feet 
he had to sit down and rest.  He further stated that sitting 
down was dangerous for him, because he was prone to falling.  
It was stated that the veteran walked with an aggravated 
gait.  The veteran also reported that, in the past, he had 
worn a back brace.  He had not worn it since service.  The 
veteran's wife also spoke at the hearing, attesting to the 
severity of the veteran's low back disability.  

Analysis

The veteran's claim for an increased rating for his service- 
connected degenerative joint disease with stenosis, lumbar 
spine, was received on November 12, 2002. As such, the rating 
period on appeal is from November 12, 2001, one year prior to 
the date of receipt of the reopened increased rating claims.  
See 38 C.F.R. § 3.400(o)(2).

It has noted that, during the course of the appeal, there 
have been multiple revisions of the diagnostic codes 
pertaining to spinal claims.  At the inception of the claims 
period, the veteran was rated as 20 percent disabling under 
Diagnostic Code 5295, for lumbosacral strain.  Under that 
Code section, a 20 percent rating applies where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

The Board has reviewed the claims file finds that the 
specific criteria associated with the next-higher 40 percent 
rating under Diagnostic Code 5295 have not been met.  Thus, 
that Code section cannot serve as a basis for an increased 
rating.  The Board does, however, find that an alternate Code 
section justifies the next-higher rating, as will be 
explained below.

Diagnostic Code 5292, which pertains to limitation of lumbar 
motion, affords a 40 percent rating where the restriction of 
motion is severe.  Here, VA examination in March 2002 
revealed that the veteran only had flexion to 45 degrees.  
This finding demonstrates severe limitation of motion, worthy 
of a 40 percent evaluation under Diagnostic Code 5292.  
Moreover, this finding is further substantiated by a 
subsequent July 2002 clinical record which revealed guarding 
with range of motion.  

In concluding that an increased evaluation is for 
appropriate, the Board has considered the veteran's 
consistent reports of pain.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Such 
pain precluded the veteran from walking more than very short 
distances.  Additionally, this finding is consistent with 
other competent evidence, showing paraspinal muscle stiffness 
around the lumbosacral region.  

While the Board finds that a 40 percent disability rating is 
warranted, an evaluation in excess of that amount is not 
justified, even when considering the revisions to the 
Diagnostic Code during the course of this appeal.  First 
considering only the law as it existed at the inception of 
the claim, it is observed that Diagnostic Code 5292, the 
basis for the increase to 40 percent, does not afford a 
rating in excess of that amount.  Moreover, Diagnostic Code 
5293, for degenerative disc disease, requires a showing of 
pronounced intervertebral disc syndrome for the next higher, 
60 percent, evaluation.  Such is not shown here.  Further, as 
already discussed, a 40 percent rating is the maximum 
evaluation afforded under Diagnostic Code 5295.  Finally, as 
there is no showing of a vertebral fracture or additional 
functional impairment due to pain comparable to ankylosis, 
Diagnostic Codes 5285, 5286 and 5289 do not apply.  No other 
Code sections are relevant.  

Effective September 23, 2002, the criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 was revised.  While 
the evidence of record does not establish degenerative disc 
disease, the veteran does have neurologic symptomatology, 
allowing for consideration of that Code section by analogy.  
However, as stated above, the revised provisions do not 
entitle the veteran to an award in excess of 40 percent.  
This point will be illustrated below.

The revised version of Diagnostic Code 5293 essentially has 
two components.  The first involves a disability rating based 
on incapacitating episodes.  Here, an April 2003 VA 
examination notes "incapacitating episodes."  However, 
there is no actual showing of bed rest prescribed by a 
physician, which is necessary to establish a rating on this 
basis.  Therefore, this component of the revised Diagnostic 
Code 5293 has not been satisfied and thus cannot serve as a 
basis for an increased rating. 

The second component of the revised Diagnostic Code 5293 
entails a consideration of any separate evaluations for 
chronic orthopedic and neurologic manifestations, combined 
under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities.  Here too, the new law fails to justify a 
rating in excess of 40 percent.  Briefly, the Board notes 
that, as to orthopedic manifestations, Diagnostic code 5292 
(limitation of motion, lumbar spine) provides a 40 percent 
rating based on the evidence of record, as discussed above.  

The Board finds that, the range of motion results, coupled 
with the veteran's objectively confirmed complaints of pain, 
warrant a finding of no more than severe limitation of motion 
under Diagnostic Code 5292.  This conclusion considers the 
veteran's pain and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 40 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application for the period in question.  

The veteran's neurological manifestations are also for 
consideration.  The Board has reviewed the medical evidence, 
including an April 2003 VA examination showing 5/5 muscle 
strength in the bilateral lower extremities, as to all muscle 
groups.  The veteran also had normal sensation to light touch 
in both legs.  Deep tendon reflexes were 3+ in the knees and 
ankles, bilaterally.  He had a negative straight leg raise.  
Following the examination, it was noted that there was no 
motor or sensory dysfunction.  Moreover, no other evidence 
during the period in question shows otherwise.  

As the competent evidence fails to show even mild neuropathy, 
there is no basis for a compensable rating under any 
neurologic Diagnostic Code.

In sum, the Board has applied the Combined Ratings Table of 
38 C.F.R. § 4.25 to the veteran's ratings of 40 percent 
(orthopedic manifestations of his low back disability) and 
noncompensable (neurological manifestations of his low back 
disability), deriving a 40 percent evaluation.  Therefore, it 
is clear that the revisions to Diagnostic Code 5293, 
effective September 23, 2002, cannot afford an evaluation in 
excess of 40 percent.    

Finally, the Board has reviewed the diagnostic criteria 
effective September 26, 2003, pertinent to all spinal 
disabilities.  Under Diagnostic Code 5243, in order to 
achieve a rating in excess of 40 percent, the evidence must 
demonstrate ankylosis.  Such is not the case here.  Moreover, 
while Diagnostic Code 5243 also permits rating based on 
incapacitating episodes, no such episodes have been 
established by objective evidence, despite the reported 
history in April 2003.  Therefore, the provisions of 
Diagnostic Code 5243 do not serve as a basis for a rating in 
excess of 40 percent for the veteran's degenerative joint 
disease with spinal stenosis, lumbar spine.  

In conclusion, the Board finds that the evidence of record 
supports a 40 percent rating under Diagnostic Code 5292 
throughout the entirety of the rating period on appeal.  The 
Board notes that in reaching this conclusion, it finds that 
the preponderance of the evidence is against a rating in 
excess of 40 percent under any Code section, to include all 
revisions to the criteria for spinal disabilities.  

Finally, the evidence does not reflect marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, an extra-schedular evaluation is not warranted under 
38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Service connection for hearing loss is denied.

Service connection for degenerative joint disease, cervical 
spine, is denied.

Service connection for a sleep disorder is denied.

Entitlement to a compensable rating for hypertension is 
denied.  

A 40 percent rating for degenerative joint disease with 
stenosis, lumbar spine, is granted, subject to the applicable 
law governing the award of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


